DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3-19 and 21-22 are pending.
Claims 2 and 20 are cancelled.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John F. Vodopia on 04 October 2021.
Cancel claims 18-19.
Delete claim 14 that comes after claim 20 on page 6. (Keep the claim 14 on pages 4-5)




REASONS FOR ALLOWANCE
After a thorough search and examination of the present application, and in light of:
The prior art made of record
Supplemental Amendment filed on 26 August 2021
Examiner’s Amendment above
Claims 1, 3-17 and 21-22 are allowed.

Regarding claim 1, the following is an examiner’s statement of reasons for allowance.
The prior art, separately or in combination, as described in the prosecution history, teach some aspects of the current claimed invention.
Matsuoka et al. (US 2016/0139582 A1) teaches controlling of existing HVAC system by using a versatile sensing and control unit that, not only controls the existing HVAC system, but also enables user’s handheld electronic device to communicate wirelessly for controlling the existing HVAC system remotely.
However, as described in the prosecution history and as Applicant argues, the prior art, separately or in combination, do not teach or fairly suggest the following limitations as part of the totality of the claim:
the adapter device configured to connect to the conventional thermostat and implements an override function that overrides the conventional thermostat settings to directly control the components of the HVAC and/or HVAC/R system. 
While the prior art, Keeling et al. (US 2010/0211224 A1), teaches interrupting the call for cooling or heating depending on whether the mathematical algorithms identify suitable outside weather conditions that permit the use of outside air cooling or outside air heating, the prior art 
Claims 3-17 and 21-22 are dependent claims of claim 1. The claim 1 is allowable, and therefore, claims 3-17 and 21-22 are allowable.



Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

/M.W.C./
Examiner
Art Unit 2116



/KENNETH M LO/            Supervisory Patent Examiner, Art Unit 2116